Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 27, 2021.  As directed by the amendment: claims 1, 3, 6-7 and 19 have been amended, claims 5, 9 and 20 have been cancelled, and no claims have been added.  Thus, claims 1-4, 6-8 and 10-19 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see Remarks, filed April 27, 2021, with respect to independent claims 1 and 19 have been fully considered and are persuasive.  The rejections of independent claim 1 and claims depending therefrom, as well as independent claim 19 have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-8 and 10-19 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed actuating device of claim 1 and automatic mixing syringe of claim 19. 
The closest prior art is Aldon et al. (Aldon), US 2013/0060232 A1.
Regarding claim 1, Aldon fails to teach among all the limitations or render obvious a actuating device as claimed, which includes wherein the trigger member is 
Regarding claim 19, Aldon fails to teach among all the limitations or render obvious an automatic mixing syringe as claimed, which includes wherein the trigger member is further operable to initiate decompression of the plunger biasing member and expansion of the delivery plunger from an initial, collapsed configuration to an expanded configuration, in combination with the total structure and function of the automatic mixing syringe as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783